Dismissed and Memorandum Opinion filed June 25, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-01031-CV

                         ARSENIO CANTU, Appellant

                                        V.
                            VERONICA PENA, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1017967

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed November 5, 2012. The clerk’s
record was filed December 5, 2012. The reporter’s record was filed March 21,
2013. No brief was filed.

      On April 30, 2013, this court issued an order stating that unless appellant
submitted a brief on or before May 30, 2013, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                        2